Citation Nr: 0303526	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  98-11 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for a right knee 
disorder, to include as secondary to service-connected 
chondromalacia of the left knee.

2.	Entitlement to an initial compensable rating for bilateral 
hearing loss. 

3.	Entitlement to an initial 20 percent rating evaluation for 
chondromalacia of the left knee prior to April 26, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active duty for training from August 1985 to 
May 1986 and had active service from May 1988 to May 1992.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  During the pendency of the veteran's 
appeal, his claims file was transferred to the RO in 
Muskogee, Oklahoma.

The veteran's claims were was previously before the Board, 
and in an April 2001 remand, they were returned to the RO for 
additional development.  That development has been completed, 
and the claims are once again before the Board for appellate 
review.

On October 20, 1997, the veteran filed claims of entitlement 
to service connection for bilateral hearing loss and a 
bilateral knee disorder.  In a March 1998 rating decision, 
service connection was granted for bilateral hearing loss and 
chondromalacia of the left knee.  Service connection was 
denied for a right knee disorder.  At that time, the 
veteran's bilateral hearing loss was rated as noncompensable 
and a 10 percent disability rating was assigned for 
chondromalacia of the left knee.  The veteran filed a timely 
notice of disagreement to that rating decision and initiated 
an appeal for all three issues.  In a May 2002 rating 
decision, the veteran's left knee disability was increased to 
20 percent disabling, effective April 26, 2001.  In 
correspondence dated in June 2002, the veteran expressed 
agreement with the 20 percent disability rating for his left 
knee disability, but asserted that the effective date should 
reflect the original date of claim, October 20, 1997.  He 
also contended that his bilateral hearing loss and right knee 
claims should be reevaluated.


FINDINGS OF FACT

1.	The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.

2.	The medical evidence of record does not demonstrate that 
the veteran's right knee disorder was caused or chronically 
worsened by his service-connected left knee disability, or is 
otherwise related to active service.

3.	The veteran manifests no higher than Level III hearing in 
both his right and left ears.

4.	A February 1998 VA examination report noted the veteran's 
complaints of increased pain in the left knee with bending, 
standing, and kneeling.  A physical examination revealed a 
full range of motion; X-rays were unremarkable and showed no 
effusions or degenerative changes. 

5.	The evidence in this case does not show an exceptional or 
unusual disability picture with respect to veteran's service-
connected bilateral hearing loss or chondromalacia of the 
left knee, so as to render impractical the application of the 
regular schedular standards.


CONCLUSIONS OF LAW

1.	The veteran's right knee disorder was not incurred in or 
aggravated by active service, and is not proximately due to 
or the result of a service-connected disability. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2002).

2.	The criteria for an initial compensable disability rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 4.85, 
4.86 (2002).  

3.	The criteria for an initial 20 percent rating evaluation 
for chondromalacia of the left knee prior to April 26, 2001, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic 
Code 5257 (2002).

4.	The assignment of increased disability ratings on an 
extraschedular basis is not warranted.  38 C.F.R. § 3.321(b) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) [codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107].  The 
VCAA eliminated the former statutory requirement that claims 
be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (2002).  Regulations implementing the 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claims were filed in October 1997 and 
remain pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA must inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to a claimant describing evidence 
potentially helpful to the claimant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The veteran was informed in a March 1998 and May 2002 letters 
and rating decisions of the evidence needed to substantiate 
his claims, and he was provided an opportunity to submit such 
evidence.  Also, in an April 1998 statement of the case and 
supplemental statements of the case issued in May 2002 and 
November 2002, the RO notified the veteran of regulations 
pertinent to increased rating claims, informed him of the 
reasons why his claims had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claims.  

In a May 2001 letter and a May 2002 supplemental statement of 
the case, the veteran was informed of VA's duty to obtain 
evidence on his behalf.  Specific regulations pertaining to 
the VCAA were provided in the May 2002 supplemental statement 
of the case.  The veteran was notified that VA would obtain 
all relevant service medical records, VA medical records, and 
reports of examinations or treatment at non-VA facilities 
authorized by VA.  In addition, VA would request other 
relevant records held by any Federal agency or department.  
In turn, the veteran was informed of his duty to provide VA 
with enough information to identify and locate other existing 
records, i.e., names of persons, agencies, or companies that 
hold relevant medical records, addresses of these 
individuals, and the dates that such treatment was received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his claims.  Under 
these circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records have been received, as have VA outpatient treatment 
reports and private medical records.  In addition, the 
veteran was afforded VA examinations in February 1998 and 
November 2001, which will be addressed.  The Board finds that 
all known and ascertainable medical records have been 
obtained and are associated with the claims file.  The 
veteran does not appear to contend otherwise. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  The 
Board will accordingly proceed to a review of the merits of 
the issue on appeal.

B.  Legal Analysis

The Board has reviewed the record, including the veteran's 
contentions and testimony at a personal hearing in October 
2000; service medical records; VA outpatient treatment 
records dated in October 1998; private treatment records 
dated July 1997 to October 2000; X-ray reports dated in 
February 1998, July 1998, and January 2001; and VA 
examination reports dated in February 1998 and November 2001.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The evidence submitted by the veteran or on his behalf 
will be summarized where appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury incurred or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  38 U.S.C.A. §  1110 (West 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

The fact that an injury or disease occurred in service is not 
enough; there must be a disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of chronicity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b) (2002).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (2002).  Additional 
disability resulting from the aggravation of a non service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448.  In order to establish service 
connection for a claimed secondary disorder, there must be 
medical evidence of a current disability; evidence of a 
service-connected disability; and medical evidence of a nexus 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

For increased rating claims, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  See 38 U.S.C.A. § 1155 (West Supp. 1991); 38 
C.F.R. Part 4 (2002).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7 
(2002).  After consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2002).  In addition, a disability rating may 
require re-evaluation in accordance with changes in a 
veteran's condition.  It is thus essential in determining the 
level of current impairment that the disability is considered 
in the context of the entire recorded history.  See 38 C.F.R. 
§ 4.1 (2002).

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the United States Court of Appeals for Veterans Claims (the 
Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

1.	Right knee disability

The veteran's service medical records show no complaints, 
treatment, or diagnoses of any right knee pain or 
abnormalities.  A February 1998 VA examination report in 
connection wit the veteran's compensation claim revealed a 
full range of motion for the veteran's right knee and the 
examiner opined that the veteran had some chondromalacia of 
his left knee "worse than his right knee."  A 
contemporaneous X-ray report demonstrated that both knees 
were "unremarkable."  A July 1998 X-ray report reflected a 
suggestion of knee effusion bilaterally; the visualized bones 
and joints otherwise appeared intact.  At his October 2000 
personal hearing, the veteran stated that he favored his 
right knee due to his left knee pain.  He maintained that 
such favoritism caused his right knee to become inflamed at 
times.  A November 2001 VA examination report stated that the 
veteran's knees were each negative for laxity.  
Anterior/posterior draw tests and valgus/varus stress test 
were all within normal limits. 

The Board has carefully reviewed the evidence of record and 
determined that, for the reasons and bases to be explained 
below, the veteran's right knee disability is not proximately 
due to, or the result of, his service-connected left knee 
disability, or otherwise related to active service.

With respect to a claim of entitlement to service connection 
for a right knee disability on a direct basis, the veteran 
must show that he has a current disability; an in-service 
disease or injury; and a medical nexus opinion linking the 
two.  See Hickson v. West, 12 Vet. App. 247, 253.  

The medical evidence reflects that the veteran may have a 
current right knee disability to the extent that some 
chondromalacia was seen in the right knee in February 1998 
and a July 1998 X-ray report showed effusion bilaterally.  
There is no evidence that the veteran exhibited a right knee 
disability during active service and no physician has linked 
any right knee disability to service.  The veteran's service 
medical records contain no evidence of any complaints, 
treatment, or diagnoses of any right knee pain, injury, or 
abnormalities.  

In addition to the lack of in-service evidence of a right 
knee disability, the medical evidence contains no opinion 
linking any current right knee disability to active service.  
In fact, none of the VA examiners has commented on the 
veteran's right knee disability or its etiology.  As there is 
no evidence of any in-service right knee disability or 
medical evidence linking any current right knee disability to 
active service, service connection must be denied on a direct 
basis. 

As previously stated, in order to prevail on the issue of 
entitlement to secondary service connection, the evidence 
must show a current disability; a service-connected 
disability; and a medical nexus establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin at 512.  With respect to the element 
of a current disability, and as stated previously, the 
chondromalacia and effusion seen in the right knee may be 
indicative of a right knee disability.  With respect to the 
second Wallin element, evidence of a service-connected 
disability, the veteran was service-connected for 
chondromalacia of the left knee in March 1998.  Thus, the 
second Wallin element has also been met.

The question which must be answered by the Board, therefore, 
is whether there is a medical relationship between the 
veteran's right knee disability and his service-connected 
chondromalacia of the left knee.  Because this question is 
essentially medical in nature, the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991). 

In essence, the veteran has presented no evidence that he has 
a right knee disability caused by his service-connected 
chondromalacia of the left knee.  In fact, the only 
statements made regarding a right knee disability are the 
veteran's own assertions.  At his October 2000 personal 
hearing, the veteran stated that his right knee became 
inflamed due to favoring it due to his left knee disability.  
However, no physician has commented on the veteran's right 
knee disability at all, or linked it to his service-connected 
left knee disability.  Although there is some medical 
evidence that the veteran may have a chronic right knee 
condition, there is no objective evidence of record 
demonstrating that a right knee disability that is 
proximately due to, or the result of, his service-connected 
chondromalacia of the left knee.  As such, evidence of a 
medical nexus, has not been satisfied.  

The Board finds that the veteran has not presented any 
competent medical evidence that serves to link his right knee 
disability to his service-connected chondromalacia of the 
left knee.  Although he himself has ascribed the right knee 
disability to his left knee disability, it is well-
established that a lay person without medical training, such 
as the veteran, is not competent to opine on medical matters 
such as the cause of a claimed disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) ["competent medical evidence" means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.]

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran's right knee disability is 
proximately due to, or the result of, his service-connected 
right knee disability.  The appeal is accordingly denied.




2.  Bilateral hearing loss

The veteran has been assigned a noncompensable (0 percent) 
disability rating for bilateral hearing loss.  He contends 
that his hearing loss is more disabling than currently 
evaluated, and has appealed for an initial compensable 
evaluation.

The VA Rating Schedule that addresses the ear and other sense 
organs was amended effective June 10, 1999.  See 64 Fed. Reg. 
25202 (1999).  As this change took effect during the pendency 
of the veteran's appeal, both the former and the revised 
criteria will be considered in evaluating the veteran's 
bilateral hearing loss.  When there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The regulatory criteria of Diagnostic Code 6100 may be 
applied prospectively, but the statutory changes established 
in June 1999 may only be applied from that date forward.  See 
38 U.S.C.A. § 5110(g) (West 1991); VAOPGCPREC 3-2000.  As 
stated, the Board will apply the law cited above that is most 
favorable to the veteran.  However, the differences between 
the former criteria and the revised criteria in this case are 
relatively inconsequential.

Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second.  There were 11 auditory 
acuity levels designated from Level I for essentially normal 
acuity through Level XI for profound deafness.  See 38 C.F.R. 
§ 4.85, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).  Under these regulations Table VIa was used only 
when the Chief of the Audiology Clinic certified that 
language difficulties or inconsistent speech audiometry 
scores made the use of both puretone average and speech 
discrimination inappropriate.  See 38 C.F.R. § 4.85(c) 
(effective before June 10, 1999).

The current version of the Rating Schedule provides a table 
for rating purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2002).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  See 38 C.F.R. § 4.86(b) 
(2002).

The assignment of disability ratings for hearing impairment 
is derived by the mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

In this case, the medical evidence does not support a 
compensable evaluation for the veteran's bilateral hearing 
loss under any pertinent criteria.  Applying both the former 
and the revised criteria found in 38 C.F.R. § 4.85 at Table 
VI, the veteran's bilateral hearing loss is noncompensable.  

The veteran's hearing was tested several times during active 
service.  A periodic examination dated in July 1991 revealed 
the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
25
25
20
LEFT
40
40
20
45
10

Audiological testing reports from Belle Chase Medical 
Services dated July 1997 to July 2000 showed that the veteran 
had moderate bilateral hearing loss in 1997 and severe 
bilateral hearing loss at all frequencies in 1998.  

A February 1998 VA examination report included audiological 
testing and revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
30
25
35
LEFT
35
40
30
20
30

Puretone threshold averages were 30 decibels bilaterally, and 
speech recognition was 94 percent bilaterally.  This 
examination report yielded a numerical designation of I for 
each ear (0 to 41 percent average puretone decibel hearing 
loss, with between 92 and 100 percent speech discrimination).  
Entering the category designations into Table VII, a 
disability percentage evaluation of 0 percent, or 
noncompensable, is for assignment under Diagnostic Code 6100.  



The veteran's November 2001 VA examination report revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
25
20
40
40
LEFT
50
50
35
30
45

Puretone threshold averages were 31 decibels in the right ear 
and 40 decibels in the left.  Speech recognition was 80 
percent bilaterally.  This examination report yielded a 
numerical designation of III for each ear (0 to 41 percent 
average puretone decibel hearing loss, with between 76 and 82 
percent speech discrimination).  Entering the category 
designations into Table VII, a disability percentage 
evaluation of 0 percent, or noncompensable, is produced under 
Diagnostic Code 6100.

Applying the foregoing criteria to the facts in this case, 
the Board finds that the veteran's bilateral hearing loss was 
properly assigned a noncompensable evaluation under 
Diagnostic Code 6100.  The Board has considered the 
application of 38 C.F.R. § 4.86 (2002) [exceptional patterns 
of hearing impairment].  However, the veteran's hearing loss 
does not meet the criteria under that section.  

The Board has also considered the statements made at the 
veteran's October 2000 hearing, explaining why he believes 
that his hearing loss warrants an increased evaluation.  The 
Board has no reason to doubt the veteran's statements.  It is 
clear from the evidence of record that he experiences hearing 
loss; however, the objective medical evidence has not shown 
that his service-connected bilateral hearing loss has 
increased to a level greater than that encompassed by a 
noncompensable rating under the provisions of 38 C.F.R. § 
4.85 and/or § 4.86.  The veteran's contentions alone cannot 
establish entitlement to a compensable evaluation for 
defective hearing because "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  See Lendenmann, 
supra, 3 Vet. App. at 349.  Here, a mechanical application of 
the schedule establishes a noncompensable disability 
evaluation under Diagnostic Code 6100.

The Board thus finds that the veteran's bilateral hearing 
loss was properly assigned a noncompensable disability rating 
under Diagnostic Code 6100, and concludes that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for bilateral hearing loss under 
both the former and revised criteria.  Thus, the veteran's 
claim for a compensable rating for hearing loss must be 
denied. 

2.	Chondromalacia of the left knee

The veteran was assigned a 10 percent disability rating for 
chondromalacia of the left knee prior to April 26, 2001, and 
a 20 percent disability rating from April 26, 2001.  He 
contends that his left knee disability should be rated as 20 
percent disabling prior to April 26, 2001.  For the reasons 
to be discussed, the Board finds that an initial 20 percent 
disability rating is not warranted for the veteran's left 
knee disability prior to April 26, 2001.

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2002).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45 (2002).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2002) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2002).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The veteran is currently assigned a 10 percent disability 
rating for chondromalacia of the left knee prior to April 26, 
2001, and a 20 percent disability rating from April 26, 2001 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2002).  Under Diagnostic Code 5257, the schedular 
criteria provide for a 10 percent disability rating for 
slight impairment of a knee manifested by recurrent 
subluxation or lateral instability.  A 20 percent disability 
rating is warranted for moderate impairment, and a 30 percent 
disability rating is assigned for severe impairment.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2002).

Other diagnostic codes relating to knee disorders are 
Diagnostic Codes 5260 and 5261 (limitation of motion), 
Diagnostic Code 5256 (ankylosis of the knee), and Diagnostic 
Code 5262 (impairment of the tibia and fibula).  Arthritis, 
due to trauma, substantiated by X-ray findings will be rated 
as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2002).  

Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2002).  Providing a separate 
rating for separate functional impairment under Diagnostic 
Code 5257 and 5003 does not constitute pyramiding.  See 
VAOPGCPREC 23-97 (July 1, 1997).  

The veteran's February 1998 VA examination report noted 
complaints of increased left knee pain with bending, 
standing, kneeling, and increased activity.  He denied the 
use of crutches, braces, canes, or corrective shoes.  Upon 
examination, joint line tenderness with some crepitus was 
seen.  No effusion was observed and he the veteran had 
negative varus and valgus stress test, negative anterior 
draw, negative posterior, negative Latchmen, and negative 
MacMurray.  In addition, left knee range of motion was 
notably full.  Ultimately, the veteran was diagnosed with 
chondromalacia of the left knee.  X-rays showed no 
significant osseous or joint abnormalities.  The left knee 
was reportedly "normal."  

An October 2000 medical report from Houma Orthopedic Clinic 
shows that the veteran had left knee pain with popping, 
locking, and giving way.  Upon examination, pain with range 
of motion was observed.  No ligamental instability was 
exhibited.  The report stated that X-rays showed mild to 
moderate degenerative changes, though no X-ray reports were 
included in the record.  

A January 2001 X-ray of the veteran's left knee was negative.  
No effusions, laxity, or tenderness was seen, and 
degenerative joint disease was ruled out.  

A November 2001 VA examination report noted the veteran's 
complaints of worsening left knee pain.  He reported pain 
with increased activity, weather changes, kneeling, or 
jumping.  Upon examination, the left knee was negative for 
point tenderness with palpation.  There was no effusion, 
redness, or swelling, and the knee was negative for laxity.  
Range of motion testing revealed flexion to 120 degrees and 
extension to 0 degrees with active range of motion.  Passive 
range of motion displayed flexion to 140 degrees and 
extension to 0 degrees.  The veteran was diagnosed with 
chronic left knee strain.  It was noted that the pain caused 
moderate to severe functional impairment.  X-rays were 
reportedly within normal limits.  

Applying the pertinent criteria to the facts of this case, 
the Board finds that the preponderance of the evidence is 
against an initial 20 percent disability rating for 
chondromalacia of the left knee prior to April 26, 2001.  
During that time, the veteran reported pain with bending, 
standing, and kneeling.  However, range of motion was full 
and testing was essentially negative on other maneuvers.  
There is no evidence that the veteran's left knee disability 
exhibited more than slight recurrent subluxation or lateral 
instability.  In this regard, the veteran denied use of 
crutches, braces, canes, or corrective shoes for stability.  
The veteran's left knee disability was not diagnosed as 
causing "moderate to severe" functional loss until November 
2001.  

The Board has also considered whether an initial 20 percent 
disability rating is warranted for the veteran's left knee 
disability prior to April 26, 2001, under other diagnostic 
codes.  The evidence, however, contains no record of 
ankylosis, limitation of motion, or impairment of the tibia 
and fibula.  In addition, there has been no X-ray evidence of 
confirmed arthritis to warrant a separate 10 percent rating 
under 5003.  See VAOPGCPREC 23-97.  As such, other diagnostic 
codes pertinent to knee disabilities are not for application 
in the present case. 

The Board also finds that an initial 20 percent disability 
rating is not warranted for residuals of the veteran's left 
knee disability on the basis of functional loss due to pain, 
weakened movement, excess fatigability, or pain on movement.  
See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, supra.  
Although the evidence indicates that the veteran experienced 
increased pain with bending, standing, and kneeling, this 
degree of functional loss has already been contemplated by 
the assigned 10 percent rating.  The Board finds that 
additional functional loss, excess fatigability, and pain on 
movement are thus not supported by adequate pathology such 
that would warrant a rating higher than that currently 
assigned.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 have 
been considered, but they do not provide a basis for an 
increased rating under these circumstances.  Accordingly, the 
preponderance of the evidence is against a rating in excess 
of 10 percent for chondromalacia of the left knee prior to 
April 26, 2001.  As such, the benefit of the doubt rule need 
not be considered and the veteran's claim is denied. 

C.  Extraschedular rating consideration

In the April 1998 statement of the case, the RO concluded 
that an extraschedular evaluation was not warranted for the 
veteran's service-connected bilateral hearing loss and 
chondromalacia of the left knee.  Since this matter has been 
adjudicated by the RO, the Board will consider the provisions 
of 38 C.F.R. § 3.321(b)(1) (2002).  

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. 3.321(b)(1) 
(2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual.  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The veteran has not indicated, nor has he presented evidence 
that his service-connected bilateral hearing loss or left 
knee disability result in marked interference with employment 
as to render impracticable the application of the regular 
schedular standards.  As discussed above, the record does not 
reflect such marked interference as to render impracticable 
the application of the regular schedular standards.  See 38 
C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  

In short, the veteran's service-connected bilateral hearing 
loss and left knee disability do not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002).  
Accordingly, an extraschedular evaluation is not warranted.



D.  Conclusion

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of service connection for a right knee 
disorder, to include as secondary to service-connected 
chondromalacia of the left knee.  A preponderance of the 
evidence is also against assigning a compensable disability 
rating for the veteran's bilateral hearing loss or an initial 
20 percent rating evaluation for chondromalacia of the left 
knee, prior to April 26, 2001.  The benefits sought on appeal 
are accordingly denied.


ORDER

Service connection for a right knee disorder, to include as 
secondary to service-connected chondromalacia of the left 
knee, is denied.

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.

Entitlement to an initial 20 rating evaluation for 
chondromalacia of the left knee prior to April 26, 2001, is 
denied.



		
	Charles E. Hogeboom
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.

In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.



 

